CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

Exhibit 10.1

 

Loan and Security Agreement

 

Borrowers:Talend, Inc., a Delaware corporation 

Talend USA, INC., a Delaware corporation

Stitch Inc., a Delaware corporation

 

Address:800 Bridge Parkway, Suite 200

Redwood City, California  94065  



Date:February 14, 2019    

 

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
PACIFIC WESTERN BANK, a California state chartered bank (“Lender”), whose
address is 406 Blackwell Street, Suite 240, Durham, North Carolina  27701, and
the borrowers named above (jointly and severally, the “Borrower”), whose chief
executive office is located at the above address (“Borrower’s Address”). The
Schedule to this Agreement (the “Schedule”) shall for all purposes be deemed to
be a part of this Agreement, and the same is an integral part of this
Agreement.  (Definitions of certain terms used in this Agreement are set forth
in Section 8 below.)

 

1.LOANS.

1.1  Loans. Lender will make loans to Borrower (the “Loans”), in amounts not to
exceed the Credit Limit shown on the Schedule, subject to the provisions of this
Agreement and subject to deduction of Ancillary Services Reserves and such other
Reserves as Lender deems proper from time to time in its Good Faith Business
Judgment with five Business Days prior written notice to Borrower.

1.2  Interest.  All Loans shall bear interest at the interest rate shown on the
Schedule.  Accrued interest shall be payable monthly, on the last day of the
month, and shall be charged to Borrower’s operating account with Lender, and if
there are insufficient funds in such operating account, to Borrower’s loan
account  (in which case the same shall thereafter bear interest at the same rate
as the other Loans). 

1.3  Overadvances. If at any time or for any reason the total of all outstanding
Loans exceeds the Credit Limit after giving effect to Ancillary Services
Reserves and other Reserves as described in Section 1.1 (an “Overadvance”),
Borrower shall immediately pay the amount of the excess to Lender, without
notice or demand.  Without limiting Borrower's obligation to repay to Lender the
amount of any Overadvance, at Lender’s option (exercised by written notice to
Borrower), Borrower agrees to pay Lender interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.

1.4  Fees.  Borrower shall pay Lender the fees shown on the Schedule, which are
in addition to all interest and other sums payable to Lender and are not
refundable.

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Lender by
facsimile or telephone.  Loan requests received after 1:00 PM Eastern Time will
be deemed made on the next Business Day. Lender may rely on any telephone
request for a Loan given by a person whom Lender reasonably believes is an
authorized representative of Borrower, and Borrower will indemnify Lender for
any loss Lender suffers as a result of that reliance.



-1-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

1.6  Ancillary Services Sublimit. Subject to the availability of Loans, at any
time and from time to time from the date hereof through the Business Day
immediately prior to the Maturity Date, Borrower may request the provision of
Ancillary Services from Lender.  The aggregate amount of the monetary
Obligations relating to Ancillary Services at any time shall not exceed the
Ancillary Services Sublimit, and the Credit Limit shall be reduced by reserves
for Ancillary Services in an amount equal to the aggregate amounts of the
following (the “Ancillary Services Reserves”): (i) any outstanding and undrawn
amounts under all Letters of Credit issued hereunder, (ii) limits on corporate
credit card services provided to Borrower established by Lender in accordance
with its customary practice, (iii) the total amount of any Automated Clearing
House processing reserves, established by Lender in accordance with its
customary practice, (iv) the applicable Foreign Exchange Reserve Percentage, and
(v) any other reserves taken by Lender in connection with other treasury
management services requested by Borrower and approved by Lender, established by
Lender in accordance with its customary practice. In the event Ancillary
Services Reserves would cause an Overadvance, Borrower shall deposit and
maintain with Lender cash collateral in an amount at all times equal to such
deficiency, which shall be held as Collateral for all purposes of this
Agreement. In addition, Lender may, in its sole discretion, charge as Loans any
amounts for which Lender becomes liable to third parties in connection with the
provision of the Ancillary Services.  The terms and conditions (including
repayment and fees) of such Ancillary Services shall be subject to the terms and
conditions of the Lender’s standard forms of application and agreement for the
applicable Ancillary Services, which Borrower hereby agrees to execute, to the
extent not already executed.

1.7  Letters of Credit. Subject to Section 1.6 above, at the request of
Borrower, Lender may, in its Good Faith Business Judgment, issue or arrange for
the issuance of Letters of Credit for the account of Borrower, in each case in
form and substance satisfactory to Lender in its sole discretion. Borrower shall
pay Lender’s standard fees and charges in connection with all Letters of Credit
and all other all bank charges (including charges of Lender’s letter of credit
department) in connection with the Letters of Credit (collectively, the “Letter
of Credit Fees”).  Any payment by Lender under or in connection with a Letter of
Credit shall constitute a Loan hereunder on the date such payment is made.  Each
Letter of Credit shall have an expiry date no later than six months after the
Maturity Date.  Borrower hereby agrees to indemnify and hold Lender harmless
from any loss, cost, expense, or liability, including payments made by Lender,
expenses, and reasonable attorneys' fees incurred by Lender arising out of or in
connection with any Letters of Credit other than any loss, cost, expense or
liability that results from Lender’s gross negligence or willful
misconduct.  Borrower agrees to be bound by the regulations and interpretations
of the issuer of any Letters of Credit guarantied by Lender and opened for
Borrower's account or by Lender's interpretations of any Letter of Credit issued
by Lender for Borrower's account, and Borrower understands and agrees that
Lender shall not be liable for any error, negligence (but excluding gross
negligence), or mistake, whether of omission or commission, in following
Borrower's instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.  Borrower understands that
Letters of Credit may require Lender to indemnify the issuing bank for certain
costs or liabilities arising out of claims by Borrower against such issuing
bank.  Borrower hereby agrees to indemnify and hold Lender harmless with respect
to any loss, cost, expense, or liability incurred by Lender under any Letter of
Credit as a result of Lender's indemnification of any such issuing bank other
than any loss, cost, expense or liability that results from such issuing bank’s
gross negligence or willful misconduct.  The provisions of this Loan Agreement,
as it pertains to Letters of Credit, and any other Loan Documents relating to
Letters of Credit are cumulative.

1.8  Collateralization of Obligations Extending Beyond Maturity.  If Borrower
has not secured to Lender’s satisfaction its Obligations with respect to any
Ancillary Services by the Maturity Date, then, effective as of such date,
without limiting Lender’s other rights and remedies, the balance in any deposit
accounts held by Lender and the certificates of deposit or time deposit accounts
issued by Lender in Borrower’s name (and any interest paid thereon or proceeds
thereof, including any amounts payable upon the maturity or liquidation of such
certificates or accounts) in an amount equal to the amount of the outstanding
Obligations in respect of such Ancillary Services, shall automatically secure
such obligations to the extent of the then continuing or outstanding Ancillary
Services.  Borrower authorizes Lender to hold such balances in pledge and to
decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
applicable Ancillary Services are outstanding or continue. Without limiting the
foregoing, all Obligations relating to Ancillary Services (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to Lender)  shall be due and payable on the
Maturity Date.

2.  SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Lender a security interest in
all of the following (collectively, the “Collateral”):  all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property);

-2-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

all Investment Property; all Other Property; and any and all claims, rights and
interests in any of the above, and all guaranties and security for any of the
above, and all substitutions and replacements for, additions, accessions,
attachments, accessories, and improvements to, and proceeds (including proceeds
of any insurance policies, proceeds of proceeds and claims against third
parties) of, any and all of the above, and all Borrower’s books relating to any
and all of the above; provided that in no event shall the Collateral include,
and no security interest is hereby granted, in any Excluded Assets.

3.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

In order to induce Lender to enter into this Agreement and to make Loans,
Borrower represents and warrants to Lender as follows, and Borrower covenants
that the following representations will continue to be true (except to the
extent that such representation or warranty relates to a particular date), and
that Borrower will at all times comply with all of the following covenants,
throughout the term of this Agreement and until all Obligations (other than
contingent indemnification and reimbursement obligations not yet due, and
obligations which have been cash collateralized in an amount equal to such
obligations, in a manner reasonably acceptable to Lender) have been paid in
full:

3.1  Corporate Existence and Authority.    Borrower is, and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, except where the failure to
be in good standing would not result in a Material Adverse Change.  Borrower is
and will continue to be qualified and licensed to do business in all
jurisdictions in which any failure to do so would result in a Material Adverse
Change.  The execution, delivery and performance by Borrower of this Agreement
and all other documents contemplated hereby (i) have been duly and validly
authorized by Borrower, (ii) are not subject to any consents required to be
obtained by Borrower which have not been obtained, (iii) are enforceable against
Borrower in accordance with their terms (except as enforcement may be limited by
equitable principles (regardless of whether enforcement is sought in equity or
at law) and by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to creditors' rights generally), and (iv) do not violate
Borrower’s articles or certificate of incorporation, or Borrower’s by-laws, or
any law or any material agreement or instrument which is binding upon Borrower
or its property, and (v) do not constitute grounds for acceleration of any
indebtedness or obligations in excess of $2,000,000 in the aggregate under any
agreement or instrument which is binding upon Borrower or its property.

3.2  Name; Trade Names and Styles. As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name.  Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names, as of the date hereof.  Borrower shall give Lender 30
days' prior written notice before changing its legal name.  Borrower has
complied, and will in the future comply, in all material respects, with all
applicable laws relating to the conduct of business under a fictitious business
name.

3.3  Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower's chief executive
office.  In addition, as of the date hereof, Borrower has places of business and
Collateral (other than movable property such at laptops and cell phones) is
located only at the locations set forth in the Representations.  Borrower will
give Lender at least 30 days prior written notice before opening any additional
place of business, changing its chief executive office, or moving any of the
Collateral (other than movable property such at laptops and cell phones) to a
location other than Borrower’s Address or one of the locations set forth in the
Representations, except that without providing such notice Borrower may maintain
sales offices in the ordinary course of business at which not more than a total
of $1,000,000 fair market value of Equipment and Inventory is located at all
such sales offices.

3.4  Title to Collateral; Perfection; Permitted Liens.    

(a)  Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower,
and except for non-exclusive licenses granted by Borrower to its customers in
the ordinary course of business.  The Collateral now is and will remain free and
clear of any and all adverse claims in an amount exceeding $1,000,000 for all
such claims, and free and clear of any and all Liens, except for Permitted
Liens.  Lender now has, and will continue to have, a first-priority perfected
and enforceable security interest in all of the Collateral to the extent such
security interest may be perfected by the filing of a financing statement under
the Uniform Commercial Code, subject only to the Permitted Liens, and Borrower
will at all times defend Lender and the Collateral against all claims of
others. 

(b)Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts as of the date hereof, and Borrower will give Lender five Business Days
advance written notice before establishing any new Deposit Accounts and will
cause the institution where any such new Deposit Account (other than Excluded
Accounts) is maintained to execute and deliver to Lender a control agreement in
form sufficient to perfect Lender’s security interest in the Deposit Account and
otherwise satisfactory

-3-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

to Lender in its Good Faith Business Judgment. Nothing herein limits any
requirements which may be set forth in the Schedule as to where Deposit Accounts
will be maintained.

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $500,000, Borrower shall
promptly notify Lender thereof in writing and provide Lender with such
information regarding the same as Lender shall reasonably request.  Such
notification to Lender shall constitute a grant of a security interest in the
commercial tort claim and all proceeds thereof to Lender, and Borrower shall
execute and deliver all such documents and take all such actions as Lender shall
reasonably request in connection therewith.

(d) Whenever any Collateral with fair market value in excess of $1,000,000 is
located upon premises in which any third party has an interest, Borrower shall,
whenever requested by Lender, use commercially reasonable efforts to cause such
third party to execute and deliver to Lender, in form reasonably acceptable to
Lender, such landlord agreements, waivers, subordinations and other agreements
as Lender shall specify in its Good Faith Business Judgment.    Borrower will
keep in full force and effect, and will comply with all material terms of, any
lease of real property where any of the Collateral now or in the future may be
located.

(e)Except as disclosed in the Representations, Borrower is not a party to, nor
is it bound by, any inbound license that is material to the conduct of
Borrower’s business (other than commercially available off-the-shelf software or
open source software) and that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property important for the conduct of Borrower’s business.

(f)Borrower and the Perfected Related Companies are the sole owner of the
Intellectual Property material to the conduct of its business, except for
non-exclusive licenses granted to their customers in the ordinary course of
business.  To the best of Borrower’s knowledge, each of the Copyrights,
Trademarks and Patents material to the conduct of its business is valid and
enforceable, and no part of the Intellectual Property material to the conduct of
it business has been judged invalid or unenforceable, in whole or in part, and
no claim has been made to Borrower that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim or
violation would not reasonably be expected to cause a Material Adverse Change.

3.5  Maintenance of Collateral. Borrower will maintain the Inventory in good and
merchantable condition and maintain all other tangible Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose.  Borrower will promptly advise Lender
in writing of any material loss or damage to the Collateral.

3.6  Books and Records. Borrower has maintained and will maintain at Borrower’s
Address books and records, which are complete and accurate in all material
respects, and comprise an accounting system sufficient to prepare financial
statements in accordance with GAAP.

3.7  Financial Condition, Statements and Reports.    All financial statements
now or in the future delivered to Lender have been, and will be, prepared in
conformity with IFRS or GAAP, as applicable, and now and in the future will
fairly present in all material respects the results of operations and financial
condition of Parent and its consolidated subsidiaries, in accordance with IFRS
or GAAP, as applicable, at the times and for the periods therein stated (except,
in the case of interim financial statements, for the lack of footnotes and
subject to year-end adjustments).  Between the last date covered by any such
statement provided to Lender and the date hereof, there has been no Material
Adverse Change.

3.8  Tax Returns and Payments; Pension Contributions.    Borrower has timely
filed, and will timely file, all required income and other material tax returns
and reports, and Borrower has timely paid, and will timely pay, all foreign,
federal, state and local income and other material taxes, assessments, deposits
and contributions now or in the future owed by Borrower, except for inadvertent
failures to file or pay which do not result in liability exceeding $1,000,000
and which are promptly cured; provided that Borrower may defer payment of any
contested taxes, assessments, deposits and contributions provided that Borrower
(i) in good faith contests Borrower's obligation to pay the taxes, assessments,
deposits and contributions by appropriate proceedings promptly and diligently
instituted and conducted, (ii) notifies Lender in writing of the commencement
of, and any material development in, the proceedings, and (iii) posts bonds or
takes any other steps required to keep the contested taxes, assessments,
deposits and contributions from becoming a Lien upon any of the
Collateral.  Borrower is unaware of any claims or adjustments proposed for any
of Borrower's prior tax years which could result in material additional taxes
becoming due and payable by Borrower.  Borrower has paid, and shall continue to
pay all amounts necessary to fund all present and future pension, profit sharing
and deferred compensation plans in accordance with their terms, and Borrower has
not and will not withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event

-4-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

with respect to, any such plan which could reasonably be expected to result in
any liability of Borrower in excess of $1,000,000, including any liability to
the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.  

3.9  Compliance with Law.    Borrower has, to its knowledge, complied, and will
in the future comply, in all material respects, with all provisions of all
foreign, federal, state and local laws and regulations applicable to Borrower,
including, but not limited to, those relating to Borrower's ownership of real or
personal property, the conduct and licensing of Borrower's business, and all
environmental matters, except where a failure to do so would not reasonably
result in liability exceeding $1,000,000. Borrower has obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all governmental authorities that are necessary for the
continued operation of Borrower’s business as currently conducted, except where
the failure to do so would not reasonably be expected to cause a Material
Adverse Change.

3.10  Litigation.  As of the date hereof, there is no claim, suit, litigation,
proceeding or investigation pending or, to Borrower’s knowledge, threatened in
writing against or affecting Borrower in any court or before any governmental
agency (or any basis therefor known to Borrower) involving any claim against
Borrower that could reasonably result in damages of more than
$2,000,000.  Borrower will promptly inform Lender in writing of any claim,
proceeding, litigation or investigation in the future threatened or instituted
against Borrower involving any claim against Borrower that could reasonably
result in damages of more than $2,000,000.

3.11  Use of Proceeds.  All proceeds of all Loans shall be used solely for
Borrower’s working capital and general corporate purposes.  Borrower is not
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) and no part of the proceeds of
any Loan will be used to purchase or carry any “margin stock” or to extend
credit to others for the purpose of purchasing or carrying any “margin stock.”

3.12  Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

4.  [intentionally omitted].

5.  ADDITIONAL DUTIES OF BORROWER.

5.1  Financial and Other Covenants.  Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

5.2  Insurance.    Borrower shall, at all times insure all of the tangible
personal property Collateral and carry such other business insurance in such
form and amounts that are customary and in accordance with standard practices
for Borrower’s industry and locations, and Borrower shall provide evidence of
such insurance to Lender.  All such insurance policies shall name Lender as the
exclusive lender loss payee, shall contain a lenders loss payee endorsement in
form reasonably acceptable to Lender,  and shall name Lender as additional
insured with regard to liability coverage all as more specifically set forth in
the Schedule.  Upon receipt of the proceeds of any such insurance, Lender shall
apply such proceeds in reduction of the principal amount of the Loan (or cash
collateralization of the other Obligations) as Lender shall determine in its
Good Faith Business Judgment, except that, provided no Default or Event of
Default has occurred and is continuing, Lender shall release to Borrower all
insurance proceeds received by Lender.  If Borrower fails to provide or pay for
any insurance, Lender may, but is not obligated to, obtain the same at
Borrower's expense.  Borrower shall promptly deliver to Lender copies of all
material reports made to insurance companies.

5.3  Reports.  Borrower, at its expense, shall provide Lender with the written
reports set forth in the Schedule, and such other information with respect to
Borrower as Lender shall from time to time specify in its Good Faith Business
Judgment.

5.4  Access to Collateral, Books and Records.  At reasonable times, and on five
Business Days’ prior notice (or, if an Event of Default has occurred and is
continuing, on one Business Day’s prior notice), Lender, or its agents, shall
have the right to inspect the Collateral, and the right to audit and copy
Borrower's books and records. The foregoing inspections and audits shall be at
Borrower’s expense and the charge therefor shall be $900 per person per day (or
such other amount as shall represent Lender’s then current standard charge for
the same), plus reasonable out-of-pocket expenses (including without limitation
any additional costs and expenses of outside auditors retained by Lender);
provided that Borrower shall not be obligated to pay for more than one such
audit in any calendar year (except that this limitation shall not apply to
audits conducted while an Event of Default has occurred and is continuing).



-5-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

5.5  Negative Covenants.  Except as may be permitted in the Schedule, Borrower
shall not, without Lender's prior written consent (which shall be a matter of
its Good Faith Business Judgment), do any of the following: 

(i) merge or consolidate with another corporation or entity, except (a) where
the Obligations (other than contingent indemnification and reimbursement
obligations not yet due, and obligations which have been cash collateralized in
an amount equal to such obligations, in a manner reasonably acceptable to
Lender)  are repaid in full concurrently with the closing of such merger or
consolidation (excluding a merger described in clause (b)), and (b) that a
Borrower may merge into another Borrower with ten Business Days prior written
notice to Lender;

(ii) acquire any assets, except in the ordinary course of business, except for
(a) acquisitions of assets outside the ordinary course of business for a
purchase price not exceeding $10,000,000 for all such acquisitions in any fiscal
year (not counting any part of the purchase price paid by the issuance of stock
in a Borrower or Parent), and (b) transfers of assets to Borrower from Related
Companies, and (c) other acquisitions of assets otherwise permitted under this
Agreement;  

(iii) [intentionally omitted]; 

(iv) sell or transfer any Collateral (including by means of a division of a
legal entity into two or more separate entities, including as contemplated under
Section 18-217 of the Delaware Limited Liability Act for limited liability
companies formed under Delaware law, or any analogous action taken pursuant to
any other applicable law), except for (a) the sale of finished Inventory in the
ordinary course of Borrower's business, (b) the sale of obsolete, worn-out,
surplus or unneeded Equipment in the ordinary course of business, (c)
non-exclusive licenses and sublicenses of Intellectual Property in the ordinary
course of business; (d) transfers of Collateral (other than Intellectual
Property) to a Perfected Related Company, in a total amount not to exceed
$1,000,000 in any fiscal year for all such transfers, (e) transfers of
Collateral to a Non-Perfected Related Company that do not in the aggregate
exceed $500,000 during any fiscal year for all transfers to Non-Perfected
Related Companies, (f) dispositions of Accounts in connection with the
settlement or collection thereof in the ordinary course of business and
consistent with past practices, (g) other transfers of Collateral that do not in
the aggregate exceed $500,000 during any fiscal year, (h) any transfer of
Collateral permitted under this Section 5.5, (i) the use or other disposition of
cash and Cash Equivalents otherwise not prohibited under this Agreement, (j)
leases, subleases, licenses and sublicenses of real or personal property granted
by Borrower in the ordinary course of business and not interfering in any
material respect with Borrower’s business, (k) dispositions and transfers
resulting from any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of Borrower, (l) the lapse or abandonment of registered
Intellectual Property (or applications therefor) of Borrower to the extent not
necessary or desirable in the conduct of its business, (m) transfers of
improvements upon termination of any lease, (n) transfers of software and
related Intellectual Property that was developed by Borrower to be used or
provided as open source software, (o) the surrender or waiver of contract rights
or settlement, release, recovery on or surrender of contract, tort or other
claims in the ordinary course of business and (p) transfers of Intellectual
Property to Parent;

(v) [intentionally omitted];  

(vi) sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis;

(vii) make any Investments, other than Permitted Investments;

(viii) create, incur, assume or permit to be outstanding any Indebtedness of
Borrower other than Permitted Indebtedness;

(ix) guarantee or otherwise become liable with respect to the Indebtedness of
another party or entity other than Permitted Indebtedness;

(x) pay or declare any dividends on Borrower's stock except for (A) dividends
payable solely in stock of Borrower and (B) cash dividends payable to Parent or
any other Perfected Related Company;

(xi) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Borrower's stock or other equity securities except for Permitted
Distributions;  

(xii) engage, directly or indirectly, in any business other than the businesses
currently engaged in by Borrower or any other business reasonably related
thereto, or become an “investment company” within the meaning of the Investment
Company Act of 1940;

(xiii) directly or indirectly enter into, or permit to exist, any material
transaction with any Affiliate of Borrower (other than material transaction with
Related Companies otherwise permitted under this Agreement), except for
transactions that are in the

-6-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

ordinary course of Borrower’s business, and are on fair and reasonable terms
that are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person;  

(xiv) reincorporate in another state without giving Lender 30 days prior written
notice;  

(xv) change its fiscal year without giving Lender 30 days prior written notice;

(xvi) create a Subsidiary, except for a wholly-owned Subsidiary of a Borrower
that is organized under the laws of the United States or any state or territory
thereof and that becomes a co-Borrower hereunder pursuant to documentation
reasonably specified by Lender within 30 days after the date it is created,
provided that, both before and after giving effect to the foregoing, no Default
or Event of Default has occurred or would occur;

(xvii) dissolve or elect to dissolve, except that a Borrower which is a
wholly-owned Subsidiary of another Borrower may dissolve, with ten Business Day
prior written notice to the Lender, if all of its assets are distributed to
another Borrower. 

Transactions permitted under the following clauses of this Section 5.5 are only
permitted if no Event of Default has occurred and is continuing, or would occur
as a result of such transaction:  Clauses  (ii)(a), (iv)(d), (iv)(e), (iv)(g),
(vii), (ix), (x), (xi), (xiii), (xiv), (xv), and (xvi).

5.6  Litigation Cooperation.  Should any third-party suit or proceeding be
instituted by or against Lender with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Lender, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that Lender may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

5.7Notification of Changes.  Borrower will give Lender written notice of any
change in its chief executive officer or chief financial officer within ten days
after the date of such change (which notice will be deemed to be provided if
such information is disclosed in a report on Form 8-K, 10-Q or 10-K that Parent
files with the SEC.

5.8Registration of Intellectual Property Rights. 

(a)Borrower shall promptly give Lender written notice with each Compliance
Certificate delivered pursuant to Section 6 of the Schedule of any applications
or registrations it filed or obtained during the quarterly period covered by
such Compliance Certificate with respect to Intellectual Property filed with the
United States Patent and Trademark Office or the United States Copyright Office,
including the date of any such filing and the registration or application
numbers, if any, and Borrower shall, promptly on Lender’s written request,
execute and deliver to Lender such documents as Lender may reasonably request
for Lender to maintain its perfection in such Intellectual Property or to note
its security interest in such Intellectual Property. 

(b)Borrower shall use commercially reasonable efforts to (i) protect, defend and
maintain the validity and enforceability of the Intellectual Property that is
material to the conduct of its business, (ii) detect infringements of the
Intellectual Property that is material to the conduct of its business, and (iii)
not allow any Intellectual Property that is material to the conduct of its
business to be abandoned, forfeited or dedicated to the public without the
written consent of Lender, which shall not be unreasonably withheld; provided
that this clause (b) shall not apply to any of Borrower’s open source software
products.

(c)Lender shall have the right, but not the obligation, to take, at Borrower’s
sole expense, any actions that Borrower is required under this Section 5.8 to
take but which Borrower fails to take, after 15 days’ notice to
Borrower.  Borrower shall reimburse and indemnify Lender for all reasonable
costs and reasonable expenses incurred in the reasonable exercise of its rights
under this Section.

5.9  Consent of Inbound Licensors. Prior to entering into or becoming bound by
any inbound license that is material to the conduct of its business (other than
commercially available off-the-shelf software or open source software) in the
future, Borrower shall:  (i) provide written notice to Lender of the material
terms of such license with a description of its likely impact on Borrower’s
business or financial condition; and (ii) in good faith use commercially
reasonable efforts to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for Borrower’s interest in such licenses or
contract rights to be deemed Collateral and for Lender to have a security
interest therein, provided, however, that the failure to obtain any such consent
or waiver shall not constitute a default under this Agreement.

5.10  Further Assurances.  Borrower agrees, at its expense, on request by
Lender, to execute all documents and take all actions, as Lender, may, in its
Good Faith Business Judgment, deem necessary or useful in order to perfect and
maintain Lender's perfected first-priority security interest in the Collateral
(subject only to Permitted Liens), and in order to fully consummate the
transactions contemplated by this Agreement.



-7-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

6.   TERM.

6.1  Maturity Date.  This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

6.2  Early Termination.    This Agreement may be terminated prior to the
Maturity Date as follows:  (i) by Borrower, upon not less than three days prior
written notice of termination to Lender and the Loans and other monetary
Obligations being repaid in full (other than contingent indemnification and
reimbursement obligations not yet due, and obligations which have been cash
collateralized in an amount equal to such obligations, in a manner reasonably
acceptable to Lender); provided that a notice of termination delivered by
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions, in which case such notice may be
revoked by Borrower (by written notice to Lender on or prior to the specified
effective date) if such condition is not satisfied; or (ii) by Lender at any
time after the occurrence and during the continuance of an Event of Default,
without notice, effective immediately.  

6.3  Payment of Obligations.  On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations
(other than contingent indemnification and reimbursement obligations not yet
due, and obligations which have been cash collateralized in an amount equal to
such obligations, in a manner reasonably acceptable to Lender), whether
evidenced by installment notes or otherwise, and whether or not all or any part
of such Obligations are otherwise then due and payable. Without limiting the
generality of the foregoing, if on the Maturity Date, or on any earlier
effective date of termination, there are any outstanding Letters of Credit
issued by Lender or issued by another institution on behalf of Borrower based
upon an application, guarantee, indemnity or similar agreement on the part of
Lender hereunder, then on such date Borrower shall provide to Lender cash
collateral in an amount equal to 103% of the face amount of all such Letters of
Credit, plus all interest, fees and cost due or to become due in connection
therewith (as estimated by Lender in its Good Faith Business Judgment), to
secure all of the Obligations relating to said Letters of Credit, pursuant to
Lender’s then standard form cash pledge agreement. Notwithstanding any
termination of this Agreement, all of Lender's security interests in all of the
Collateral and all of the terms and provisions of this Agreement shall continue
in full force and effect until all Obligations (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to Lender)  have been paid and performed in full or
fully cash-collateralized in a manner reasonably acceptable to Lender; provided
that Lender may, in its sole discretion, refuse to make any further Loans after
termination.  No termination shall in any way affect or impair any right or
remedy of Lender, nor shall any such termination relieve Borrower of any
Obligation to Lender, until all of the Obligations (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to Lender) have been paid in full. Upon termination
of this Agreement and payment in full of all Obligations (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to Lender), Lender’s security interest in the
Collateral (for the avoidance of doubt, excluding any cash collateral provided
by Borrower to Lender in connection with such termination) shall automatically
terminate and Lender shall, at Borrower’s expense, release or terminate all
financing statements and other filings in favor of Lender as may be required to
fully terminate Lender's security interests.

7.  EVENTS OF DEFAULT AND REMEDIES.

7.1  Events of Default.  The  occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Lender immediate written notice thereof, upon any Responsible Officer of
Borrower having actual knowledge thereof:  

(a) Any warranty, representation, statement, report or certificate made or
delivered to Lender by Borrower or any of Borrower's officers, employees or
agents, pursuant to or in connection with this Agreement or any other Loan
Documents, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or

(b) Borrower shall fail to pay (i) any Loan or any interest thereon when due, or
(ii) any other monetary Obligation within three Business Days of the due date
therefor; or

(c) an Overadvance exists and is not repaid or fully cash collateralized in a
manner reasonably acceptable to Lender within three Business Days thereof; or



-8-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

(d) Borrower shall fail to comply with Section 5.4 (titled “Access to
Collateral, Books and Records”), Section 5.5 (titled “Negative Covenants”),
Section 5 of the Schedule (titled “Financial Covenants”), or Section 8 of the
Schedule (titled “Additional Provisions”); or

(d-1) Borrower shall fail to comply with Section 6 of the Schedule (titled
“Reporting”), which is not cured within five Business Days; or

 (e) Borrower shall fail to perform any other non-monetary Obligation under or
relating to this Agreement, (other than those in clause (d) or (d-1) above),
which failure is not cured within ten Business Days after the date due, provided
that if such failure cannot reasonably be cured within such ten Business Days,
Borrower shall have an additional reasonable period of time not to exceed an
additional ten Business Days to cure such failure; or

(f) any Collateral becomes subject to any Lien (other than a Permitted Lien)
which Lien is not released or terminated within 20 days after the occurrence of
the same; or

(g) any Collateral having a value in the aggregate of more than $2,000,000 is
attached, seized, subjected to a writ or distress warrant, or is levied upon,
and such attachment, seizure, writ or distress warrant or levy has not been
removed, discharged or rescinded within twenty days, or if Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or if a judgment or other
claim becomes a Lien (other than a Permitted Lien) on any of the Collateral
having an aggregate value in excess of $2,000,000 and action is taken to execute
on such Lien, or if a notice of lien, levy, or assessment is filed of record
with respect to any of the Collateral by the United States Government, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency and has not been removed, discharged or
rescinded within 10 days after it has been filed (but no Loans or other
extensions of credit need be made or provided by Lender during such 10-day
period);

(h) [intentionally omitted]; or

(i) a default or event of default shall occur under any document or agreement
evidencing or relating to any Permitted Indebtedness in an amount in excess of
$2,000,000 (after the expiration of any cure period under the documents relating
thereto); or

(j) [intentionally omitted]; or

(k)a final, judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of more than  $2,000,000 (to the extent not
covered by a creditworthy insurer that has accepted coverage) shall be rendered
against Borrower, and the same remain unsatisfied and unstayed for a period of
20 days or more; or

(l) Dissolution, termination of existence, or permanent suspension of business
of Borrower; or appointment of a receiver, trustee or custodian, for all or any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any Insolvency Proceeding by Borrower; or

(m) the commencement of any Insolvency Proceeding against Borrower or any
Guarantor, which is not cured by the dismissal thereof within 60 days after the
date commenced (but no Loans or other extensions of credit need be made or
provided by Lender until such dismissal had occurred); or

(n) any revocation or termination of, or denial of liability upon, or default
beyond any applicable grace period under, any guaranty of the Obligations, or
any document or agreement securing such guaranty, or any attempt to do any of
the foregoing, or commencement of any Insolvency Proceeding by any Guarantor; or

(o) revocation or termination of, or denial of liability upon, or default under,
any pledge of any certificate of deposit, securities or other property or asset
of any kind pledged by any Related Company to secure any or all of the
Obligations, or commencement of any Insolvency Proceeding by or against any such
third party; or  

(p) Borrower makes any payment on account of any Subordinated Debt, other than
as permitted in the applicable subordination agreement, or if any Person who has
subordinated such indebtedness or obligations terminates or in any way limits
its subordination agreement; or

(q) a Change in Control shall occur; or



-9-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

(r) Borrower shall generally not pay its debts as they become due, or Borrower
shall conceal, remove or transfer any part of its property, with intent to
hinder, delay or defraud its creditors, or make any transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law. 

Lender may cease making any Loans hereunder during any of the above cure
periods, and thereafter if an Event of Default has occurred and is continuing. 

7.2  Remedies.    Upon the occurrence and during the continuance of any Event of
Default, Lender, at its option, and without notice or demand of any kind (all of
which are hereby expressly waived by Borrower to the extent permitted by
applicable law), may do any one or more of the following: (a) Cease making Loans
or otherwise extending credit to Borrower under this Agreement or any other Loan
Document; (b) Accelerate and declare all or any part of the Obligations to be
immediately due, payable, and performable, notwithstanding any deferred or
installment payments allowed by any instrument evidencing or relating to any
Obligation (except that all Obligations shall be automatically accelerated and
due and payable upon the commencement of any Insolvency Proceeding by Borrower
or any Event of Default under Section 7.1(m)), and demand that Borrower (i)
deposit cash with Lender in an amount equal to the amount of any Ancillary
Services Reserves, as collateral security for the repayment of all Obligations,
and (ii) pay in advance all Letter of Credit fees and other fees relating to
Ancillary Services scheduled to be paid or payable over the remaining term of
the Letters of Credit or applicable Ancillary Service, and Borrower shall
promptly deposit and pay such amounts; (c) Take possession of any or all of the
Collateral wherever it may be found, and for that purpose Borrower hereby
authorizes Lender without judicial process to enter onto any of Borrower's
premises without interference to search for, take possession of, keep, store, or
remove any of the Collateral, and remain on the premises or cause a custodian to
remain on the premises in exclusive control thereof, without charge for so long
as Lender deems it necessary, in its Good Faith Business Judgment, in order to
complete the enforcement of its rights under this Agreement or any other
agreement; provided, however, that should Lender seek to take possession of any
of the Collateral by court process, Borrower hereby irrevocably waives to the
extent permitted by applicable law: (i) any bond and any surety or security
relating thereto required by any statute, court rule or otherwise as an incident
to such possession; (ii) any demand for possession prior to the commencement of
any suit or action to recover possession thereof; and (iii) any requirement that
Lender retain possession of, and not dispose of, any such Collateral until after
trial or final judgment; (d) Require Borrower to assemble any or all of the
Collateral and make it available to Lender at places designated by Lender which
are reasonably convenient to Lender and Borrower, and to remove the Collateral
to such locations as Lender may deem advisable; (e) Complete the processing,
manufacturing or repair of any Collateral prior to a disposition thereof and,
for such purpose and for the purpose of removal, Lender shall have the right to
use Borrower's premises, vehicles, hoists, lifts, cranes, and other Equipment
and all other property without charge; (f) Sell, lease or otherwise dispose of
any of the Collateral, in its condition at the time Lender obtains possession of
it or after further manufacturing, processing or repair, at one or more public
and/or private sales, in lots or in bulk, for cash, exchange or other property,
or on credit, and to adjourn any such sale from time to time without notice
other than oral announcement at the time scheduled for sale.  Lender shall have
the right to conduct such disposition on Borrower's premises without charge, for
such time or times as Lender deems reasonable, or on Lender's premises, or
elsewhere and the Collateral need not be located at the place of
disposition.  Lender may directly or through any Affiliate purchase or lease any
Collateral at any such public disposition, and if permissible under applicable
law, at any private disposition.  Any sale or other disposition of Collateral
shall not relieve Borrower of any liability Borrower may have if any Collateral
is defective as to title or physical condition or otherwise at the time of sale;
(g) demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes Lender to endorse or sign Borrower's name on all collections,
receipts, instruments and other documents, to take possession of and open mail
addressed to Borrower and remove therefrom payments made with respect to any
item of the Collateral or proceeds thereof, and, in Lender's Good Faith Business
Judgment, to grant extensions of time to pay, compromise claims and settle
Accounts and the like for less than face value; (h) demand and receive
possession of any of Borrower's federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto; and
(i) set off any of the Obligations against any general, special or other Deposit
Accounts of Borrower maintained with Lender.  All reasonable attorneys' fees,
expenses, costs, liabilities and obligations incurred by Lender with respect to
the foregoing shall be added to and become part of the Obligations, shall be due
on demand (provided that no demand shall be required if Borrower is subject to
any bankruptcy or insolvency proceeding), and shall bear interest at a rate
equal to the highest interest rate applicable to any of the
Obligations.  Without limiting any of Lender's rights and remedies, from and
after the occurrence and during the continuance of any Event of Default, the
interest rate applicable to the Obligations and Letter of Credit Fees may be
increased at the option of Lender by an additional two percent per annum (the
“Default Rate”).



-10-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

7.3  Standards for Determining Commercial Reasonableness.  Borrower and Lender
agree that a sale or other disposition (collectively, “Sale of Collateral”) of
any Collateral which complies with the following standards will conclusively be
deemed to be commercially reasonable:  (i) notice of the Sale of Collateral is
given to Borrower at least ten days prior to the Sale of Collateral, and, in the
case of a public Sale of Collateral, notice of the Sale of Collateral is
published at least five days before the date of the Sale of Collateral in a
newspaper of general circulation in the county where the Sale of Collateral is
to be conducted; (ii) notice of the Sale of Collateral describes the Collateral
in general, non-specific terms; (iii) the Sale of Collateral is conducted at a
place designated by Lender, with or without the Collateral being present; (iv)
the Sale of Collateral commences at any time between 8:00 a.m. and 6:00
p.m;  (v) payment of the purchase price in cash or by cashier’s check or wire
transfer is required; (vi) with respect to any Sale of Collateral of any of the
Collateral, Lender may (but is not obligated to) direct any prospective
purchaser to ascertain directly from Borrower any and all information concerning
the same.  Lender shall be free to employ other methods of noticing and selling
the Collateral, in its discretion, if they are commercially reasonable.

7.4 Investment Property. If a Default or an Event of Default has occurred and is
continuing, at Lender’s option (exercised by written notice to Borrower),
Borrower shall hold all payments on, and proceeds of, and distributions with
respect to, Investment Property in trust for Lender, and Borrower shall deliver
all such payments, proceeds and distributions to Lender, immediately upon
receipt, in their original form, duly endorsed, to be applied to the Obligations
in such order as Lender shall determine. Borrower recognizes that Lender may be
unable to make a public sale of any or all of the Investment Property, by reason
of prohibitions contained in applicable securities laws or otherwise, and
expressly agrees that a private sale to a restricted group of purchasers for
investment and not with a view to any distribution thereof shall be considered a
commercially reasonable sale thereof.

7.5  Power of Attorney.  Upon the occurrence and during the continuance of any
Event of Default, without limiting Lender’s other rights and remedies, Borrower
grants to Lender an irrevocable power of attorney coupled with an interest,
authorizing and permitting Lender (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but Lender agrees that if it
exercises any right hereunder, it will do so in good faith and in a commercially
reasonable manner:  (a) execute on behalf of Borrower any documents that Lender
may, in its Good Faith Business Judgment, deem advisable in order to perfect and
maintain Lender's security interest in the Collateral, or in order to exercise a
right of Borrower or Lender, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic's, materialman's
or other Lien, or assignment or satisfaction of mechanic's, materialman's or
other Lien; (c) take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, documents, evidence of payment or Collateral that may come into
Lender's possession; (d) endorse all checks and other forms of remittances
received by Lender; (e) pay, contest or settle any Lien and adverse claim in or
to any of the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (f) grant extensions of time to pay,
compromise claims and settle Accounts and General Intangibles for less than face
value and execute all releases and other documents in connection therewith; (g)
pay any sums required on account of Borrower's taxes or to secure the release of
any Liens therefor, or both; (h) settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) instruct any third party having custody or control of any books or
records belonging to, or relating to, Borrower to give Lender the same rights of
access and other rights with respect thereto as Lender has under this Agreement;
(j) take any action or pay any sum required of Borrower pursuant to this
Agreement and any other Loan Documents, which action or payment is reasonably
necessary to protect Lender’s interests; (k) enter into a short-form
intellectual property security agreement consistent with the terms of this
Agreement for recording purposes only or modify, in its sole discretion, any
intellectual property security agreement entered into between Borrower and
Lender without first obtaining Borrower’s approval of or signature to such
modification by amending exhibits thereto, as appropriate, to include reference
to any right, title or interest in any Copyrights, Patents or Trademarks
acquired by Borrower after the execution hereof or to delete any reference to
any right, title or interest in any Copyrights, Patents or Trademarks in which
Borrower no longer has or claims to have any right, title or interest; and (l)
file, in its sole discretion, one or more financing or continuation statements
and amendments thereto, relative to any of the Collateral; provided Lender may
exercise such power of attorney to sign the name of Borrower on any of the
documents described in clauses (k) and (l) above, regardless of whether an Event
of Default has occurred.  Any and all reasonable sums paid and any and all
reasonable costs, expenses, liabilities, obligations and attorneys' fees
incurred by Lender with respect to the foregoing shall be added to and become
part of the Obligations, shall be payable on demand, and shall bear interest at
a rate equal to the highest interest rate applicable to any of the
Obligations.  In no event shall Lender's

-11-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

rights under the foregoing power of attorney or any of Lender's other rights
under this Agreement be deemed to indicate that Lender is in control of the
business, management or properties of Borrower.

7.6  Application of Proceeds.  All proceeds realized as the result of any Sale
of the Collateral shall be applied by Lender first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by Lender in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as Lender shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to Lender for any deficiency.  If, Lender, in its Good Faith Business Judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any Sale of Collateral, Lender shall have the
option, exercisable at any time, in its Good Faith Business Judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by Lender of the cash
therefor.

7.7  Remedies Cumulative.  In addition to the rights and remedies set forth in
this Agreement, Lender shall have all the other rights and remedies accorded a
secured party under the Code and under all other applicable laws, and under any
other Loan Document, and all of such rights and remedies are cumulative and none
is exclusive.  Exercise or partial exercise by Lender of one or more of its
rights or remedies shall not be deemed an election, nor bar Lender from
subsequent exercise or partial exercise of any other rights or remedies.  The
failure or delay of Lender to exercise any rights or remedies shall not operate
as a waiver thereof, but all rights and remedies shall continue in full force
and effect until all of the Obligations (other than contingent indemnification
and reimbursement obligations not yet due, and obligations which have been cash
collateralized in an amount equal to such obligations, in a manner reasonably
acceptable to Lender)  have been fully paid and performed.

8.Definitions.  As used in this Agreement, the following terms have the
following meanings:

“Account Debtor” means the obligor on an Account.

“Accounts” means all present and future “accounts” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all accounts receivable and other sums
owing to Borrower.

“Affiliate” means, with respect to any Person, another Person controlling,
controlled by or under common control with such Person.

“this Agreement”, “the Loan Agreement” and “this Loan Agreement”  mean
collectively to this Loan and Security Agreement and the Schedule and all
exhibits and schedules thereto, as the same may be amended, restated, modified
or otherwise supplemented from time to time by a written agreement signed by
Borrower and Lender.

“Ancillary Services” means any of the products or services requested by Borrower
and approved by Lender, including, without limitation, Automated Clearing House
transactions, corporate credit card services, FX Contracts, Letters of Credit,
and other treasury management services.

“Ancillary Services Reserves” is defined in Section 1.6

 “Ancillary Services Sublimit” is set forth in Section 1 of the Schedule.

“Business Day” means a day on which Lender is open for business.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.  For purposes of this Agreement, only those leases
(assuming for purposes hereof that such leases were in existence on the date
hereof) that would constitute capital leases in conformity with GAAP on the date
hereof (without giving effect to implementation of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842)) shall be considered capital
leases, and, all calculations and deliverables under this Agreement or any other
Loan Document (other than for purposes of the delivery of financial statements
prepared in accordance with GAAP), shall be made or delivered, as applicable, in
accordance therewith.

“Change in Control”  means any of the following, in each case without the prior
written consent of Lender (which shall be a matter of its Good Faith Business
Judgment):  (i) Parent shall cease to own directly or indirectly 100% of the
outstanding stock of any Borrower, without the prior written consent of Lender,
or (ii) any direct or indirect reorganization, consolidation, or merger of
Parent where the holders of the Parent’s securities before the transaction
beneficially own less than 50% of the

-12-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

outstanding voting securities of the surviving entity immediately after the
transaction, or (iii) a sale or other transfer of assets of Parent (on a
consolidated basis) having a value of more than 50% of the total value of the
assets of Parent (on a consolidated basis), in any single transaction or series
of related transactions, or (iv) a transaction (other than a bona fide equity
financing or series of financings that are either (i) public offerings or (ii)
on terms and from investors acceptable to Lender in its Good Faith Business
Judgment), in which any “person” or “group” (within the meaning of Section 13(d)
and 14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of a sufficient number of shares of all classes of stock
then outstanding of Parent ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Parent, who did not have such power before such transaction.

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

“Collateral” has the meaning set forth in Section 2 above.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards or merchant services issued for the
account of that Person; and (iii) all obligations arising under any interest
rate, currency or commodity swap agreement, interest rate cap agreement,
interest rate collar agreement, or other agreement or arrangement designed to
protect a Person against fluctuation in interest rates, currency exchange rates
or commodity prices; provided, however, that the term “Contingent Obligation”
shall not include endorsements for collection or deposit in the ordinary course
of business, or customary indemnification obligations.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Lender or cured within any
applicable cure period.

“control” of a Person means possession, directly or indirectly, of the power to
direct or cause the direction of management or policies of such Person (whether
through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise).

 “Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 7.2 above.

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation  all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof,
delivered by Borrower to Lender.

 “Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

“Excluded Accounts”  means Deposit Accounts (i) where the balance maintained in
such accounts will not exceed, for a period of more than two consecutive
Business Days in any month, $250,000 for any one account or $1,000,000 for all
such accounts, (ii) used specifically and exclusively for payroll, payroll taxes
and other employee wage and benefit payments to or for Borrower’s employees or
(iii) consisting of collateral Deposit Accounts subject to Permitted Liens.  



-13-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

“Excluded Assets” means collectively:  (i) any fee-owned real property and all
leasehold interests in real property; (ii) any “intent-to-use” application for
registration of a trademark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to Section
1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c)
of the Lanham Act with respect thereto, solely to the extent, if any, that and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of any registration that
issues from such intent-to-use application under applicable federal law; (iii)
any lease, license, franchise, charter or other governmental authorization or
any contract or agreement to which Borrower is a party, and any of its rights or
interests thereunder or assets subject thereto, if and to the extent that a Lien
in favor of Lender is prohibited by or in violation of (x) any applicable law,
rule or regulation, or (y) a term, provision or condition of any such lease,
license, franchise, charter, governmental authorization, contract or agreement
or would create a right of termination in favor of any other party thereto or
otherwise give rise to any consent rights of such other party or result in a
default; provided, that, in each case, if such applicable law, rule, regulation,
term, provision or condition would be rendered ineffective with respect to the
creation or enforcement of such security interest pursuant to Sections 9-406,
9-407, 9-408, 9-409 or other applicable provisions of the Uniform Commercial
Code of any relevant jurisdiction or any other applicable law, then the
foregoing shall not constitute Excluded Assets (and shall constitute Collateral)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable; (iv) cash collateral accounts subject to Permitted Liens, trust
accounts, payroll accounts, accounts used solely for employee withholding tax
and benefit payments, and Excluded Accounts,  including all deposits and
financial assets maintained therein; and (v) assets subject to certificates of
title; provided that, “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets).

“Foreign Subs” has the meaning given in Section 8(a) of the Schedule.

“Foreign Exchange Reserve Percentage” means reserves in an amount equal to a
percentage of FX Contracts outstanding, as established by Lender in accordance
with its customary practice.

 “FX Contracts” means contracts between Borrower and Lender for foreign exchange
transactions.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board and
such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable as of the date
of determination.

 “General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

“Good Faith Business Judgment” means Lender’s business judgment as a secured
lender, exercised honestly and in good faith and not arbitrarily. 

“Guarantor” means any Person who has guaranteed, or in the future guarantees,
any of the Obligations.

“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board, as in effect from time to time.

 “including” means including (but not limited to).

“Indebtedness” means (a) all indebtedness created, assumed or incurred in any
manner by Borrower representing money borrowed (including by the issuance of
debt securities, notes, bonds debentures or similar instruments), (b) all
indebtedness for the deferred purchase price of property or services, (c) the
Obligations, (d) obligations and liabilities of any Person secured by a Lien on
property owned by Borrower, even though Borrower has not assumed or become
liable therefor, (e) obligations and liabilities created or arising under any
capital lease or conditional sales contract or other title retention agreement
with respect to property used or acquired by Borrower, even though the rights
and remedies of the lessor, seller or lender are limited to repossession or
otherwise limited; (f) all obligations of Borrower on or with respect to letters
of credit, bankers’ acceptances

-14-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

and other similar extensions of credit whether or not representing obligations
for borrowed money; and (g) the amount of any Contingent Obligations.

“Intellectual Property”  means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;
any and all design rights which may be available to Borrower now or hereafter
existing, created, acquired or held; any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above; all
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use; and all amendments,
renewals and extensions of any of the Copyrights, Trademarks or Patents.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other state, federal or other bankruptcy or insolvency law, now or
hereafter in effect,  including assignments for the benefit of creditors, formal
or informal moratoria, compositions, extension generally with its creditors, or
proceedings seeking reorganization, arrangement, readjustment of debt,
dissolution or liquidation, or other relief.

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit, and including any returned goods and any
documents of title representing any of the above.

“Investment” means any beneficial ownership interest in any Person (including
stock, securities, partnership interest, limited liability company interest, or
other interests), and any loan, advance or capital contribution to any Person,
including the creation or capital contribution to a wholly-owned or
partially-owned subsidiary).

“Investment Policy” means that certain cash investment policy guidelines of
Talend S.A. adopted May 26, 2016, a true copy of which Borrower has provided to
Lender, as such policy may be amended, restated, supplemented or otherwise
modified from time to time; provided that any such amendment, restatement,
supplement or modification shall be approved by Parent’s board of directors (or
authorized committee thereof), copies of which have been provided to Lender
promptly upon such approval.

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Lender at Borrower’s request.  

 “Letter of Credit Fees” is defined in Section 1.7.

 “Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents”  means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Lender and Borrower entered into in connection with, or relating to, this
Agreement or the Ancillary Services, and all amendments and modifications
thereto and replacements therefor.

“Material Adverse Change”  means a material adverse effect on (i) the
operations, business or financial condition of Parent and its Subsidiaries,
taken as a whole, (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents, or (iii) Borrower’s
interest in, or the perfection or priority (subject to Permitted Liens) of
Lender’s security interest in the Collateral, or (iv) or  the ability of Lender
to enforce or collect the Obligations.

“Non-Perfected Related Company” means a Related Company during such time as it
is not a Perfected Related Company

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Lender, whether evidenced by this Agreement or any other Loan
Document, whether arising from an extension of credit, opening of a letter of
credit, banker's acceptance, loan, guaranty, indemnification,

-15-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

Ancillary Service, or otherwise, whether direct or indirect (including, without
limitation, any interest and other obligations that accrue after the
commencement of an Insolvency Proceeding), absolute or contingent, due or to
become due, including, without limitation, all interest, charges, expenses,
fees, attorney's fees, expert witness fees, audit fees, letter of credit fees,
collateral monitoring fees, closing fees, facility fees, termination fees,
minimum interest charges and any other sums chargeable to Borrower under this
Agreement or under any other Loan Documents.

“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.

“Overadvance” is defined in Section 1.3.

“Parent” means Talend SA, a French société anonyme.

 “Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment” means all checks, wire transfers and other items of payment received
by Lender (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrower’s outstanding Loans.

“Perfected Related Company” means a Related Company during such time as Lender
holds a Continuing Guaranty from such Related Company and Lender has a perfected
first-priority security interest in all or substantially all of the assets of
the Related Company (subject to Permitted Liens), in each case, satisfactory to
Lender and pursuant to documentation satisfactory to Lender, in its Good Faith
Business Judgment.

“Permitted Distributions” means:

(i)repurchases of stock of former employees or consultants pursuant to stock
repurchase agreements so long as an Event of Default does not exist at the time
of any such repurchase and would not exist after giving effect to any such
repurchase, provided that the aggregate amount of all such repurchases does not
exceed One Million Dollars ($1,000,000.00) per fiscal year;

(ii)repurchases of stock of former employees pursuant to stock purchase
agreement by the cancellation of indebtedness owed by such former employees to
Parent;

(iii)distributions or dividends consisting solely of Parent’s capital stock or
rights under any stockholder rights plan; 

(iv)purchases for value (in a nominal amount) of any rights distributed in
connection with any stockholder rights plan adopted by Parent; 

(v)the payment of cash in lieu of fractional shares; 

(vi)purchases or withholding of capital stock in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or the
vesting of restricted stock units or in connection with the satisfaction of
withholding tax obligations; 

(vii)dividends and distributions made by any Related Company to any other
Related Company; and

(viii)other payments, distributions, redemptions, retirements or purchases in an
aggregate amount not to exceed Two Million Five Hundred Thousand Dollars
($2,500,000.00) in any fiscal year so long as an Event of Default does not exist
at the time of any such payment, distribution, redemption, retirement or
purchase and would not exist after giving effect thereto.   

 “Permitted Indebtedness” means:



-16-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

(i)  the Obligations; 

(ii) Indebtedness existing on the date hereof and disclosed in the Disclosure
Letter;

(iii) accounts payable, intercompany charges of expenses, contract acquisition
costs, deferred revenue and other accrued obligations incurred, all of the
foregoing incurred in the ordinary course of business;

(iv) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(v) Capitalized Lease Obligations and purchase money Indebtedness secured by
Permitted Liens in an aggregate amount not exceeding $2,500,000 at any time
outstanding, provided the amount of such Capitalized Lease Obligations and
purchase money Indebtedness do not exceed, at the time they were incurred, the
lesser of the cost or fair market value of the property so leased or financed
with such Indebtedness;  

(vi) Subordinated Debt;

(vii) Indebtedness in a principal amount not to exceed $1,000,000 with respect
to reimbursement obligations for letters of credit issued for the benefit of
Borrower, and (but only for a period for 180 days after the date hereof)
Indebtedness in a principal amount not to exceed $250,000 with respect to credit
cards issued for Borrower;

(viii) (A) Indebtedness of Borrower to any Perfected Related Company and (B)
Indebtedness of Borrower to any Non-Perfected Related Company in an aggregate
principal amount at any time outstanding not to exceed $2,500,000;

(ix) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits of property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations of such
Person, in each case incurred in the ordinary course of business;

(x) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds or similar obligations, in each case incurred in the ordinary
course of business;

(xi) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness in clause (ii) above, provided that the
principal amount thereof is not increased and the terms thereof are not modified
to impose more burdensome terms upon Borrower, and provided, in the case of
Subordinated Debt, that it continues to be Subordinated Debt;

(xii) (A) guarantees by Borrower of any Indebtedness of any Perfected Related
Company and (B) guarantees by Borrower of any Indebtedness of a Non-Perfected
Related Company in an aggregate principal amount at any time outstanding not to
exceed $2,500,000;

(xiii) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (xiii) shall not exceed $2,500,000 at
any time outstanding;

(xiv) Indebtedness arising (A) in connection with customary treasury or cash
management services in the ordinary course of business, and (B) from the
honoring by a bank or financial institution of a check, draft or similar
instrument drawn against insufficient funds, in the ordinary course of business,
which is repaid within five Business Days;

(xv)  customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business;

(xvi) Indebtedness consisting of obligations under repurchase agreements
constituting Permitted Investments;

(xvii) obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designed to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices, provided that such
agreement or arrangement was not entered into for speculative purposes;

(xviii) Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $5,000,000;

(xix) obligations in respect of earn-outs and contingent purchase price
obligations arising in connection with acquisitions permitted by Section
5.5(ii); and



-17-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

(xx)  all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest, indemnities or reimbursement requirements in respect of
Indebtedness described in clauses (i) through (xix).

 “Permitted Investments” means:

(i) Investments existing on the date hereof and disclosed in the Disclosure
Letter;

(ii) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof,  commercial paper maturing no more
than one year from the date of creation thereof and currently having rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, Lender’s certificates of deposit maturing no more than one
year from the date of investment therein, and Lender’s money market accounts;
Investments in regular deposit or checking accounts held with Lender or subject
to a control agreement in favor of Lender;

(iii) Investments in (A) a Perfected Related Company or (B) a Non-Perfected
Related Company not to exceed $2.500,000 in the aggregate in any fiscal year;

(iv) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(v) Investments consisting of accounts receivable and notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business;

(vi) Repurchases of stock permitted under clause (xi) of Section 5.5;

(vii) loans or advances made by the Borrower to its employees on an arms-length
basis in the ordinary course of business for travel and entertainment expenses,
relocation costs and similar purposes;

(viii) deposits in Deposit Accounts and securities accounts maintained in
accordance with this Agreement;

(ix) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, so long as any
cash Investment by Borrower does not exceed $2,000,000 in the aggregate in any
fiscal year;

(x) Investments permitted by the Investment Policy;

(xi) Contingent Obligations constituting Permitted Indebtedness and Contingent
Obligations in respect of liabilities not constituting Indebtedness to the
extent such liabilities are not otherwise prohibited by this Agreement;

(xii) intercompany charges of expenses in the ordinary course of business;

(xiii) (any interest rate, currency or commodity swap agreement, interest rate
cap agreement, interest rate collar agreement, or other agreement or arrangement
designed to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices, provided that such agreement or arrangement
was not entered into for speculative purposes;

(xiv) investments of any Person existing at the time such Person becomes a
Subsidiary of Borrower or consolidates or merges with Borrower or any Subsidiary
(including in connection with a permitted acquisition), so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;

(xv) deposits constituting Permitted Liens;

(xvi) investments permitted by Section 5.5(ii) and any earnest money deposits
made in connection therewith; and

(xvii) Investments in an aggregate amount not to exceed $5,000,000 in the
aggregate in any fiscal year.

 “Permitted Liens” means the following: 

(i) purchase money security interests in, and leases of, specific items of
Equipment, and additions, accessions and improvements thereto, replacements
therefor and proceeds thereof;



-18-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

(ii) Liens for taxes not yet payable or being contested in good faith and for
which adequate reserves are maintained in accordance with GAAP, other than
federal tax liens, or other tax liens which have priority over the security
interest of Lender in the Collateral;

(iii) additional security interests which are consented to in writing by Lender,
which consent may be withheld in its Good Faith Business Judgment, and which are
subordinate to the security interest of Lender pursuant to a Subordination
Agreement in such form and containing such provisions as Lender shall specify in
its Good Faith Business Judgment;

(iv)  Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(v) security interests being terminated substantially concurrently with this
Agreement;

(vi) Liens incurred on pledges and deposits made in the ordinary course of
business in connection with workers compensation, unemployment insurance, social
security and other like laws or to secure the performance of statutory
obligations (including pledges or deposits securing liabilities for
reimbursement or indemnity arrangements and letters of credit or bank guaranty
reimbursement arrangements related thereto, in each case, in the ordinary course
of business);

(vii)  Liens of warehousemen, landlords, mechanics, materialmen, workers,
repairmen, fillers and common carriers arising by operation of law for amounts
that are not yet due and payable or which are being contested in good faith by
Borrower by appropriate proceedings;

(viii) deposits or pledges of cash in the ordinary course of business to secure
bids, tenders, contracts (other than contracts for the payment of money),
leases, surety and appeal bonds, and other obligations of a like nature arising
in the ordinary course of business;

(ix) Liens existing on the date hereof and disclosed on the Disclosure Letter;

(x) cash collateral securing the following Permitted Indebtedness under clause
(vii) of the definition thereof: (A) reimbursement obligations for letters of
credit issued for the benefit of Borrower, and (B) only for a period for 180
days after the date hereof, obligations with respect to credit cards issued for
Borrower;

(xi) leases or sublease of real property granted in the ordinary course of
business, including in connection with leased premises;

(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection within the importation of
goods;

(xiii) Liens on insurance proceeds securing the premium of financed insurance
proceeds;

(xiv) non-exclusive licenses of Intellectual Property in the ordinary course of
business (including, intercompany licensing of Intellectual Property between the
Borrower and any Subsidiary and between Subsidiaries in connection with
cost-sharing arrangements, distribution, marketing, make-sell or other similar
arrangements);

(xv) any Lien existing on any property or asset (and any additions, accessions,
parts, improvements and attachments thereto and the proceeds thereof) prior to
the acquisition thereof by Borrower or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (x) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (y) such Lien shall not apply to any other
property or assets of such Subsidiary and (z) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be ,and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(xvi) Liens of a collecting bank arising in the ordinary course of business
under Section 4‑210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

(xvii) Liens arising as a matter of law or created in the ordinary course of
business in the nature of (x) normal and customary rights of setoff and bankers’
liens upon deposits of cash in favor of banks or other depository institutions,
and (y) Liens upon accounts with banks, securities intermediaries or other
depository institutions securing reasonable and customary fees for services in
favor of such banks, securities intermediaries or other depository institutions
with respect to such accounts;

(xviii) Liens on any cash earnest money deposit made by Borrower in connection
with any letter of intent or acquisition agreement that is permitted by this
Agreement;



-19-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

(xix) deposits as security for contested taxes or contested import or customs
duties;

(xx) Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor;

(xxi) Liens in favor of banks on accounts maintained with such banks, securing
any overdraft and related liabilities arising from treasury, depository or cash
management services or automated clearing house transfers of funds services
provided by such banks;

(xxii) any encumbrance or restriction with respect to the transfer of the equity
interests in any joint venture or similar arrangement pursuant to the terms
thereof; and

(xxiii) Liens on assets of Borrower not otherwise permitted above so long as (i)
the aggregate principal amount of the Indebtedness and other obligations subject
to such Liens does not at any time exceed $2,500,000, and (ii) such assets do
not include Intellectual Property or Accounts.

Lender will have the right to require, as a condition to its consent under
subparagraph (iii) above, that the holder of the additional security interest or
voluntary Lien sign a subordination agreement on Lender’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Lender, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

“Permitted Restrictions” means:

(i) restrictions and conditions imposed by law or by any Loan Document;

(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or assets pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is, or the assets
that are, to be sold and such sale is permitted hereunder;

(iii) restrictions or conditions imposed by any agreement relating to
Indebtedness secured by Permitted Liens, if such restrictions or conditions
apply only to the property or assets subject to the Permitted Lien;  

(iv) customary provisions in leases, licenses and other contracts restricting
the assignment, subletting or encumbrance thereof;

(v) restrictions and conditions in any indenture, agreement, document,
instrument or other arrangement relating to the assets or business of any
Subsidiary existing prior the acquisition of such Subsidiary or assets (and not
created in contemplation of such acquisition);

(vi) contractual encumbrances or restrictions in effect as of the Effective Date
and set forth on the Disclosure Letter (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition);

(vii) customary provisions in joint ventures agreements (and other similar
agreements) (provided that such provisions apply only to such joint venture and
to equity interests in such joint venture);  

(viii) restrictions on cash or other deposits imposed by customers of Borrower
or any Subsidiary under contracts entered into in the ordinary course of
business; and

(ix) restrictions under any arrangement with any governmental authority imposed
on any Foreign Subsidiary in connection with governmental grants, financial aid,
tax holidays or similar benefits or economic interests.

 “Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government, or any agency or political division thereof, or any
other entity.

“Prime Rate” means the variable rate of interest per annum, most recently
announced by Lender as its “prime rate” (whether or not such announced rate is
the lowest rate available from Lender).

“Register” has the meaning set forth in Section 9.15.

 “Related Companies” means Parent and Parent’s direct and indirect wholly-owned
Subsidiaries (other than Borrower), which are engaged in the same business as
Parent or Borrower as determined by Lender in its Good Faith Business Judgment.



-20-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

 “Representations” has the meaning set forth in the Schedule. 

“Reserves”  means, as of any date of determination, such amounts as Lender may
from time to time establish and revise in its Good Faith Business Judgment,
reducing the Credit Limit:  (a) to reflect events, conditions, contingencies or
risks which, as determined by Lender in its Good Faith Business Judgment, do or
could reasonably be expected to adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value, (ii) the assets or
business of Borrower and the Related Perfected Companies, taken as a whole, or
(iii) the security interests and other rights of Lender in the Collateral
(including the enforceability, perfection and priority thereof); or (b) to
reflect Lender's good faith belief that any Collateral report or financial
information furnished by or on behalf of Borrower or any Guarantor to Lender is
or may have been incomplete, inaccurate or misleading in any material respect.

“Responsible Officer” means the chief executive officer,  chief financial
officer,  or the controller of any Borrower or any other officer having
substantially the same authority and responsibility.

 “Subordinated Debt” means unsecured Indebtedness which is on terms acceptable
to Lender in its Good Faith Business Judgment, and which is subordinated to the
Obligations pursuant to a Subordination Agreement in such form as Lender shall
specify in its Good Faith Business Judgment

 “Subsidiary” means, with respect to any Person, a Person of which more than 50%
of the voting stock or other equity interests is owned or controlled, directly
or indirectly, by such Person or one or more subsidiaries of such Person.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

Other Terms.  All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied.  All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

9.GENERAL PROVISIONS.

9.1  Application of Payments. Lender shall not be required to credit Borrower's
account for the amount of any item of payment which is unsatisfactory to Lender
in its Good Faith Business Judgment, and Lender may charge Borrower's loan
account for the amount of any item of payment which is returned to Lender
unpaid. In computing interest on the Obligations, all Payments will be deemed
received when received in immediately available funds, and if such immediately
available funds are received after 1:00 PM Eastern Time on any day, they shall
be deemed received on the next Business Day.

9.2  Increased Costs and Reduced Return. If Lender shall have determined that
the adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in, the
interpretation or administration thereof by, any court, central bank or other
administrative or governmental authority, or compliance by Lender with any
directive of, or guideline from, any central bank or other governmental
authority or the introduction of, or change in, any accounting principles
applicable to Lender (whether or not having the force of law), in each case
after the date hereof, shall (i) subject the Lender to any tax, duty or other
charge with respect to this Agreement or any Loan made hereunder, or change the
basis of taxation of payments to Lender of any amounts payable hereunder (except
for taxes on the overall net income of Lender), (ii) impose, modify or deem
applicable any reserve, special deposit or similar requirement against any Loan,
or against assets of or held by, or deposits with or for the account of, or
credit extended by, Lender, or (iii) impose on Lender any other condition
regarding this Agreement or any Loan, and the result of any event referred to in
clauses (i), (ii) or (iii) above shall be to increase in any material respect
the cost to Lender of making any Loan, or agreeing to make any Loan or to reduce
any amount received or receivable by Lender, then, upon demand by Lender,
Borrower shall pay to Lender such additional amounts as will compensate the
Lender for such increased costs or reductions in amount. With respect to this
Section 9.2, Lender shall treat Borrower no differently than Lender treats other
similarly situated Borrowers.  A certificate of the Lender claiming compensation
under this Section, specifying the event herein above described and the nature
of such event shall be submitted by the Lender to Borrower, setting forth the
additional amount due and an explanation of the calculation thereof, and the
Lender's reasons for invoking the provisions of this Section, and the same shall
be final and conclusive absent manifest error.  Failure or delay on the part of
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of Lender’s right to demand such compensation; provided that Borrower
shall not be required to compensate Lender pursuant to this Section for any
increased costs incurred more than 180 days prior to the date that Lender
notifies Borrower of the change giving rise to such increased costs and of
Lender’s intention to claim compensation therefor; provided further that, if the
change giving

-21-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

rise to such increased costs is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

9.3  Charges to Accounts.  Lender may, in its discretion, require that Borrower
pay monetary Obligations in cash to Lender, or charge them to Borrower’s Loan
account (in which event they will bear interest at the same rate applicable to
the Loans), or any of Borrower’s Deposit Accounts maintained with Lender.

9.4  Monthly Accountings.  Lender may provide Borrower monthly with an account
of advances, charges, expenses and payments made pursuant to this
Agreement.  Such account shall be deemed correct, accurate and binding on
Borrower absent manifest error.

9.5  Notices.  All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed (i) to Borrower at the address shown in the heading to this Agreement,
or (ii) to Lender at the address shown in the heading to this Agreement, or
(iii) for either party at any other address designated in writing by one party
to the other party. All notices shall be deemed to have been given upon delivery
in the case of notices personally delivered, or at the expiration of one
Business Day following delivery to the private delivery service, or three
Business Days following the deposit thereof in the United States mail, with
postage prepaid. 

9.6  Severability.  Should any provision of this Agreement be held by any court
of competent jurisdiction to be void or unenforceable, such defect shall not
affect the remainder of this Agreement, which shall continue in full force and
effect.

9.7  Integration.  This Agreement and such other written agreements, documents
and instruments as may be executed in connection herewith are the final, entire
and complete agreement between Borrower and Lender and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement.  There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

9.8  Waivers; Indemnity.    The failure of Lender at any time or times to
require Borrower to strictly comply with any of the provisions of this Agreement
or any other Loan Document shall not waive or diminish any right of Lender later
to demand and receive strict compliance therewith.  Any waiver of any default
shall not waive or affect any other default, whether prior or subsequent, and
whether or not similar.  None of the provisions of this Agreement or any other
Loan Document shall be deemed to have been waived by any act or knowledge of
Lender or its agents or employees, but only by a specific written waiver signed
by an authorized officer of Lender and delivered to Borrower.  To the extent
permitted by applicable law, Borrower waives the benefit of all statutes of
limitations relating to any of the Obligations or this Agreement or any other
Loan Document, and to the extent permitted by applicable law Borrower waives
demand, protest, notice of protest and notice of default or dishonor, notice of
payment and nonpayment, release, compromise, settlement, extension or renewal of
any commercial paper, instrument, account, General Intangible, document or
guaranty at any time held by Lender on which Borrower is or may in any way be
liable, and notice of any action taken by Lender, unless expressly required by
this Agreement. Borrower hereby agrees to indemnify Lender and its Affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys' fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Lender and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall not extend to
claims, debts, liabilities, demands, obligations, actions, causes of action,
penalties, costs and expenses caused by the indemnitee’s own gross negligence or
willful misconduct.  Notwithstanding any provision in this Agreement to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination of this Agreement and shall for all purposes continue in full force
and effect.

9.9 Liability. NEITHER LENDER NOR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE RESPONSIBLE OR
LIABLE TO BORROWER OR TO ANY OTHER PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES OR LOST PROFITS WHICH MAY BE ALLEGED AS A RESULT OF ANY
FINANCIAL ACCOMMODATION HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS
AGREEMENT OR AS A RESULT OF ANY OTHER ACT, OMISSION OR TRANSACTION.

9.10  Amendment.  The terms and provisions of this Agreement may not be waived
or amended, except in a writing executed by Borrower and a duly authorized
officer of Lender.



-22-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

9.11  Time of Essence.  Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

9.12  Attorneys Fees and Costs.  Borrower shall reimburse Lender for all
reasonable attorneys' and consultant’s fees (including without limitation those
of Lender’s outside counsel, and whether incurred before, during or after an
Insolvency Proceeding), and all filing, recording, search, title insurance,
appraisal, audit, and other reasonable costs incurred by Lender, pursuant to, or
in connection with, or relating to this Agreement (whether or not a lawsuit is
filed), including, but not limited to, any reasonable attorneys' fees and costs
Lender incurs in order to do the following: prepare and negotiate this Agreement
and all present and future documents relating to this Agreement; obtain legal
advice in connection with this Agreement or Borrower; enforce, or seek to
enforce, any of its rights; prosecute actions against, or defend actions by,
Account Debtors; commence, intervene in, or defend any action or proceeding;
initiate any complaint to be relieved of any automatic stay in bankruptcy; file
or prosecute any probate claim, bankruptcy claim, third-party claim, or other
claim; examine, audit, copy, and inspect any of the Collateral or any of
Borrower's books and records (subject to the limitations in Section 5.4);
protect, obtain possession of, lease, dispose of, or otherwise enforce Lender’s
security interest in, the Collateral; and otherwise represent Lender in any
litigation relating to Borrower. If either Lender or Borrower files any lawsuit
against the other predicated on a breach of this Agreement, the prevailing party
in such action shall be entitled to recover its reasonable costs and attorneys'
fees, including (but not limited to) reasonable attorneys' fees and costs
incurred in the enforcement of, execution upon or defense of any order, decree,
award or judgment from the non-prevailing party. All attorneys' fees and costs
to which Lender may be entitled pursuant to this Paragraph shall immediately
become part of Borrower's Obligations, shall be due on demand, and shall bear
interest thereafter at a rate equal to the highest interest rate then applicable
to any of the Obligations.

9.13  Benefit of Agreement.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Lender; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Lender, and any prohibited assignment shall
be void.  No consent by Lender to any assignment shall release Borrower from its
liability for the Obligations.

9.14  Joint and Several Liability.  If Borrower consists of more than one
Person, their liability shall be joint and several, and the compromise of any
claim with, or the release of, any Borrower shall not constitute a compromise
with, or a release of, any other Borrower.

9.15 Register.  Lender (acting solely for this purpose as an agent of the
Borrower) shall maintain a register for the recordation of the name and address
of Lender and any of the Lender’s assignees and principal amount (and stated
interest) of the Loan owed to Lender and any of the Lender’s assignees pursuant
to the terms hereof from time to time (the “Register”).  Any transfer of
ownership of an interest in the Loan is required to be reflected in the
Register.  The entries in the Register shall be conclusive absent manifest
error, and Borrower, Lender and any of Lender’s assignees may treat each person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.    The Register shall be available
for inspection by Borrower, at any reasonable time and from time to time upon
reasonable prior notice. 

9.16  Paragraph Headings; Construction.  Paragraph headings are only used in
this Agreement for convenience.  Borrower and Lender acknowledge that the
headings may not describe completely the subject matter of the applicable
paragraph, and the headings shall not be used in any manner to construe, limit,
define or interpret any term or provision of this Agreement. This Agreement has
been fully reviewed and negotiated between the parties and no uncertainty or
ambiguity in any term or provision of this Agreement shall be construed strictly
against Lender or Borrower under any rule of construction or otherwise.

9.17  Public Announcement.    Borrower hereby agrees that Lender may make a
public announcement of the transactions contemplated by this Agreement, and may
publicize the same in marketing materials, newspapers and other publications,
and otherwise, and in connection therewith may use Borrower’s name, tradenames
and logos (subject to review by Borrower in respect of any of its trademarks).

9.18  Confidentiality.  Lender agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all information provided to or received by Lender
from Borrower which would reasonably be understood to be confidential, including
business plans and forecasts, non-public financial information, confidential or
secret processes, formulae, devices and contractual information, customer lists,
and employee relation matters, provided that Lender may disclose such
information to (i) on a need-to-know basis, its officers, directors, employees,
attorneys, accountants and Affiliates so long as such Persons are instructed as
to the confidential nature of such information, (ii) participants, prospective
participants, assignees and prospective assignees so long as, prior to such
disclosure, such Persons agree to maintain the confidentiality of such
information in the same manner as this Section and (iii) such other Persons to

-23-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

whom Lender shall at any time be required to make such disclosure in accordance
with applicable law, and provided, that the foregoing provisions shall not apply
to disclosures made by Lender in its Good Faith Business Judgment in connection
with the enforcement of its rights or remedies after an Event of Default.  The
confidentiality agreement in this Section supersedes any prior confidentiality
agreement of Lender relating to Borrower.

9.19  Governing Law; Jurisdiction; Venue. This Agreement and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Agreement or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
an such court and the referee referred to in Section 9.20 below, and waives, to
the extent permitted by applicable law, any and all rights the party may have to
object to the jurisdiction of any such court, or to transfer or change the venue
of any such action or proceeding, including, without limitation, any objection
to venue or request for change in venue based on the doctrine of forum non
conveniens; provided that, notwithstanding the foregoing, nothing herein shall
limit the right of Lender to bring proceedings against Borrower in the courts of
any other competent jurisdiction. Borrower consents to service of process in any
action or proceeding brought against it by Lender, by personal delivery, or by
mail addressed as set forth in this Agreement or by any other method permitted
by law.

9.20  Dispute Resolution.  Any controversy, dispute or claim between the parties
based upon, arising out of, or in any way relating to: (i) this Agreement or any
supplement or amendment thereto; or (ii) any other Loan Document; or (iii) any
breach, conduct, acts or omissions of any of the parties hereto or any of their
respective directors, officers, employees, agents, attorneys or any other person
affiliated with or representing any of the parties hereto; in each of the
foregoing cases, whether sounding in contract or tort or otherwise (a “Dispute”)
shall be resolved exclusively by judicial reference in accordance with Sections
638 et seq. of the California Code of Civil Procedure (“CCP”) and Rules 3.900 et
seq. of the California Rules of Court (“CRC”), subject to the following terms
and conditions. (All references in this section to provisions of the CCP and/or
CRC shall be deemed to include any and all successor provisions.)

 (a)The reference shall be a consensual general reference pursuant to CCP
Sections 638 and 644(a). Unless the parties otherwise agree in writing, the
reference shall be to a single referee. The referee shall be a retired Judge of
the Los Angeles County Superior Court  (“Superior Court”) or a retired Justice
of the California Court of Appeal or California Supreme Court. Nothing in this
section shall be construed to limit the right of Lender, pending or after the
appointment of the referee, to seek and obtain provisional relief from the
Superior Court or such referee, or any other court in a jurisdiction in which
any Collateral is located or having jurisdiction over any Collateral, including
without limitation, writ of attachment, writ of possession, appointment of a
receiver, temporary restraining order and/or preliminary injunction, or other
“provisional remedy” (as such term is defined in CCP Section 1281.8).

(b)Within fifteen (15) days after a party gives written notice in accordance
with this Agreement to all other parties to a Dispute that the Dispute exists,
all parties to the Dispute shall attempt to agree on the individual to be
appointed as referee. If the parties are unable to agree on the individual to be
appointed as referee, the referee shall be appointed, upon noticed motion or ex
parte application by any party, by the Superior Court in accordance with CCP
Section 640, subject to all rights of the parties to challenge or object to the
appointment, including without limitation the right to peremptory challenge
under CCP Section 170.6. If the referee (or any successor referee) appointed by
the Superior Court is unable, or at any time becomes unable, to serve as referee
in the Dispute, the Superior Court shall appoint a new referee as agreed to by
the parties or, if the parties cannot agree, in accordance with CCP Section 640,
which new referee shall then have the same powers, and be subject to the same
terms and conditions, as the predecessor referee.

(c)Venue for all proceedings before the referee, and for any Superior Court
proceeding for the appointment of the referee, shall be exclusively within the
County of Los Angeles, State of California.  The referee shall have the
exclusive power to determine whether a Dispute is subject to judicial reference
pursuant to this section. Trial, and all proceedings and hearings on dispositive
motions, conducted before the referee shall be conducted in the presence of, and
shall be transcribed by, a court reporter, unless otherwise agreed in writing by
all parties to the proceeding. The referee shall issue a written statement of
decision, which shall be subject to objections of the parties pursuant to CRC
Rule 3.1590 as if the statement of decision were issued by the Superior Court.
The referee’s powers include, in addition to those set forth in CCP Sections
638, et seq., and CRC Rules 3.900 et seq., (i) the power to grant provisional
relief, including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy” (as such

-24-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

term is defined in CCP Section 1281.8), and (ii) the power to hear and resolve
all post-trial matters in connection with the Dispute that would otherwise be
determined by the Superior Court, including without limitation motions for new
trial, reconsideration, to vacate judgment, to stay execution or enforcement, to
tax costs, and/or for attorneys’ fees. The parties shall, subject to the
referee's power to award costs to the prevailing party, bear equally the costs
of the reference proceeding, including without limitation the fees and costs of
the referee and the court reporter.

(d)The parties acknowledge and agree that (i) the referee alone shall determine
all issues of fact and/or law in the Dispute, without a jury (subject, however,
to the right of a party, pending or after the appointment of the referee, to
seek and obtain provisional relief from the Superior Court or such referee,
including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy” (as such term is defined in CCP
Section 1281.8)), (ii) the referee does not have the power to empanel a jury,
(iii) the Superior Court shall enter judgment on the decision of the referee
pursuant to CCP Section 644(a) as if the decision were issued by the Superior
Court, (iv) the decision of the referee shall not be subject to review by the
Superior Court, and (v) the decision of the referee, once entered as a judgment
by the Superior Court, shall be binding, final and conclusive, shall have the
full force and effect of a judgment of the Superior Court, and shall be subject
to appeal to the same extent as a judgment of the Superior Court.

9.21  Multiple Borrowers; Suretyship Waivers.

(a) Borrowers' Agent. Each Borrower hereby irrevocably appoints each other
Borrower, as the agent, attorney-in-fact and legal representative of all
Borrowers for all purposes, including requesting disbursement of Loans and
receiving account statements and other notices and communications to Borrowers
(or any of them) from Lender. Lender may rely, and shall be fully protected in
relying, on any request for a Loan, disbursement instruction, report,
information or any other notice or communication made or given by any Borrower,
whether in its own name, as Borrowers' agent, or on behalf of one or more
Borrowers, and Lender shall not have any obligation to make any inquiry or
request any confirmation from or on behalf of any other Borrower as to the
binding effect on it of any such request, instruction, report, information,
other notice or communication, nor shall the joint and several character of
Borrowers' obligations hereunder be affected thereby.

(b)Waivers.  Each Borrower hereby waives to the extent permitted by applicable
law:  (i) any right to require Lender to institute suit against, or to exhaust
its rights and remedies against, any other Borrower or any other person, or to
proceed against any property of any kind which secures all or any part of the
Obligations, or to exercise any right of offset or other right with respect to
any reserves, credits or deposit accounts held by or maintained with Lender or
any indebtedness of Lender to any other Borrower, or to exercise any other right
or power, or pursue any other remedy Lender may have; (ii) any defense arising
by reason of any disability or other defense of any other Borrower or any
Guarantor or any endorser, co-maker or other person, or by reason of the
cessation from any cause whatsoever of any liability of any other Borrower or
any Guarantor or any endorser, co-maker or other person, with respect to all or
any part of the Obligations, or by reason of any act or omission of Lender or
others which directly or indirectly results in the discharge or release of any
other Borrower or any Guarantor or any other person or any Obligations or any
security therefor, whether by operation of law or otherwise; (iii) any defense
arising by reason of any failure of Lender to obtain, perfect, maintain or keep
in force any Lien on, any property of any Borrower or any other person; (iv) any
defense based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Borrower or any Guarantor or any endorser,
co-maker or other person, including without limitation any discharge of, or bar
against collecting, any of the Obligations (including without limitation any
interest thereon), in or as a result of any such proceeding.  Until all of the
Obligations (other than contingent indemnification and reimbursement obligations
not yet due, and obligations which have been cash collateralized in an amount
equal to such obligations, in a manner reasonably acceptable to Lender) have
been paid in full, nothing shall discharge or satisfy the liability of Borrower
hereunder except the full payment of all of the Obligations (other than
contingent indemnification and reimbursement obligations not yet due, and
obligations which have been cash collateralized in an amount equal to such
obligations, in a manner reasonably acceptable to Lender).  If any claim is ever
made upon Lender for repayment or recovery of any amount or amounts received by
Lender in payment of or on account of any of the Obligations, because of any
claim that any such payment constituted a preferential transfer or fraudulent
conveyance, or for any other reason whatsoever, and Lender repays all or part of
said amount by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over Lender or any of its property, or
by reason of any settlement or compromise of any such claim effected by Lender
with any such claimant (including without limitation any other Borrower), then
and in any such event, Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon Borrower, notwithstanding any
revocation or release of this Agreement or the cancellation of any note or other
instrument evidencing any of the Obligations, or any release of any of the
Obligations, and Borrower shall be and remain liable to Lender under this

-25-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

Agreement for the amount so repaid or recovered, to the same extent as if such
amount had never originally been received by Lender, and the provisions of this
sentence shall survive, and continue in effect, notwithstanding any revocation
or release of this Agreement.  Until the Obligations (other than contingent
indemnification and reimbursement obligations not yet due, and obligations which
have been cash collateralized in an amount equal to such obligations, in a
manner reasonably acceptable to Lender)  are paid in full in cash, each Borrower
hereby expressly and unconditionally agrees not to exercise any rights of
subrogation, reimbursement and indemnity of every kind against any other
Borrower, and all rights of recourse to any assets or property of any other
Borrower, and all rights to any collateral or security held for the payment and
performance of any Obligations, including (but not limited to) any of the
foregoing rights which Borrower may have under any present or future document or
agreement with any other Borrower or other person, and including (but not
limited to) any of the foregoing rights which Borrower may have under any
equitable doctrine of subrogation, implied contract, or unjust enrichment, or
any other equitable or legal doctrine. Each Borrower further hereby waives to
the extent permitted by applicable law any other rights and defenses that are or
may become available to Borrower by reason of California Civil Code Sections
2787 to 2855 (inclusive), 2899, and 3433, as now in effect or hereafter amended,
and under all other similar statutes and rules now or hereafter in effect. 

 (c)Consents. Each Borrower hereby consents and agrees that, without notice to
or by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, Lender may, from time to time before or after
revocation of this Agreement, do any one or more of the following in Lender's
sole and absolute discretion:  (i) accept partial payments of, compromise or
settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the
Obligations; (ii) grant any other indulgence to any Borrower or any other person
in respect of any or all of the Obligations or any other matter; (iii) accept,
release, waive, surrender, enforce, exchange, modify, impair, or extend the time
for the performance, discharge, or payment of, any and all property of any kind
securing any or all of the Obligations or any guaranty of any or all of the
Obligations, or on which Lender at any time may have a Lien, or refuse to
enforce its rights or make any compromise or settlement or agreement therefor in
respect of any or all of such property; (iv) substitute or add, or take any
action or omit to take any action which results in the release of, any one or
more other Borrowers or any endorsers or Guarantors of all or any part of the
Obligations, including, without limitation one or more parties to this
Agreement, regardless of any destruction or impairment of any right of
contribution or other right of Borrower; (v) apply any sums received from any
other Borrower, any Guarantor, endorser, or co-signer, or from the disposition
of any Collateral or security, to any indebtedness whatsoever owing from such
person or secured by such Collateral or security, in such manner and order as
Lender determines in its sole discretion, and regardless of whether such
indebtedness is part of the Obligations, is secured, or is due and
payable.  Borrower consents and agrees that Lender shall be under no obligation
to marshal any assets in favor of Borrower, or against or in payment of any or
all of the Obligations.  Borrower further consents and agrees that Lender shall
have no duties or responsibilities whatsoever with respect to any property
securing any or all of the Obligations.  Without limiting the generality of the
foregoing, Lender shall have no obligation to monitor, verify, audit, examine,
or obtain or maintain any insurance with respect to, any property securing any
or all of the Obligations. 

(d)[intentionally omitted].

(e)Independent Liability.  Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against Borrower, in the
same action in which any other Borrower may be sued or in separate actions, as
often as deemed advisable by Lender. Each Borrower is fully aware of the
financial condition of each other Borrower and is executing and delivering this
Agreement based solely upon its own independent investigation of all matters
pertinent hereto, and Borrower is not relying in any manner upon any
representation or statement of Lender with respect thereto.  Each Borrower
represents and warrants that it is in a position to obtain, and each Borrower
hereby assumes full responsibility for obtaining, any additional information
concerning any other Borrower's financial condition and any other matter
pertinent hereto as Borrower may desire, and Borrower is not relying upon or
expecting Lender to furnish to it any information now or hereafter in Lender's
possession concerning the same or any other matter.

(f) Subordination.  All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and Borrower holding the
indebtedness shall take all actions reasonably requested by Lender to effect, to
enforce and to give notice of such subordination.    

[Signatures on Next Page]

Document Version -2.1





-26-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

PACIFIC WESTERN BANK

Loan and Security Agreement

 

9.22  Mutual Waiver of Jury Trial.    LENDER AND BORROWER EACH ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED.  EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), ACTION OR INACTION OF ANY OF THEM.  THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY LENDER OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM.  IF FOR ANY
REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID OR UNENFORCEABLE, THE
SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS AGREEMENT, AND ALL
OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE UNAFFECTED BY THE SAME AND
CONTINUE IN FULL FORCE AND EFFECT.

Borrower:

Talend, Inc.

 

/s/ Adam Meister

 

By Adam Meister

Title CFO & Treasurer

 

Borrower:

Talend USA, Inc. 

 

/s/ Adam Meister

 

By Adam Meister

Title CFO & Treasurer

 

 

Borrower:

STITCH Inc. 

 

/s/ Adam Meister

 

By Adam Meister

Title Treasurer

 

 

Lender:

PACIFIC WESTERN BANK

 

/s/ James Duncan

 

By James Duncan

Title SVP

 

 

 

 



-27-

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

Schedule to

Loan and Security Agreement

 

Borrowers:Talend, Inc.

Talend USA, INC.  

Stitch Inc., a Delaware corporation

 

Address:800 Bridge Parkway, Suite 200

Redwood City, California  94065  



Date:February 14, 2019    

This Schedule forms an integral part of the Loan and Security Agreement between
PACIFIC WESTERN BANK, a California state chartered bank, and the above Borrower
of even date (the “Loan Agreement”). 

 

1.  Credit Limit 

(Section 1.1):An amount not to exceed the lesser of (a) or (b) below (the
“Credit Limit”):

(a)a total of $30,000,000 at any one time outstanding (the “Maximum Credit
Limit”); or

(b)an amount (the “Borrowing Base”) equal to:

(i) three times the Average Trailing Monthly Subscription Revenue of Borrower
and Related Companies, multiplied by

(ii) the Retention Rate.

Definitions.  For purposes of this Agreement the following additional terms have
the following meanings:

“Trailing Quarterly Subscription Revenue” of an entity means, at any date, the
revenue from subscription-based contracts of such entity during the most recent
fiscal quarter for which reports under Section 6 below have been received by
Lender (provided that if such reports have not been received by the date due
therefor, Lender may adjust the Borrowing Base in its Good Faith Business
Judgment). 



CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Average Trailing Monthly Subscription Revenue” of an entity means the Trailing
Quarterly Subscription Revenue of the entity divided by three.

“Churn”  means, with respect to contracts that generate Trailing Quarterly
Subscription Revenue, for any quarter (i) (A) the dollar value of the Trailing
Quarterly Subscription Revenue under such contracts that were reduced,
downgraded, cancelled, terminated or expired and not renewed in such quarter,
less (B) the dollar value of the Trailing Quarterly Subscription Revenue of any
contracts representing upselling, cross selling or transfers to new products in
replacement of any contract described in clause (A), divided by (ii) the dollar
value of the Trailing Quarterly Subscription Revenue under all contracts that
were in effect at the beginning of such quarter; provided that in no event shall
“Churn” be a negative number.      

 “Retention Rate” means, for any quarter, a percentage equal to 100% minus Churn
for such quarter.

Ancillary Services Sublimit:$3,000,000.

Total Overall Credit Limit:  Notwithstanding any provisions herein to the
contrary, in no event shall the total Loans and Obligations relating to
Ancillary Services at any time outstanding exceed $30,000,000.    

 

 

2. Interest.

Interest Rate (Section 1.2):

A rate equal to the Prime Rate in effect from time to time.  Interest shall be
calculated on the basis of a 360-day year for the actual number of days elapsed.
The interest rate applicable to the Obligations shall change on each date there
is a change in the Prime Rate.

 

 

3.  Fees (Section 1.4): 

 

Loan Fee:$150,000, payable (i) $50,000 concurrently herewith, (ii) $50,000 on
the earlier of the first anniversary of the date hereof or any earlier
termination of this Agreement, and (iii) an additional $50,000 on the earlier of
the second anniversary of the date hereof or any earlier

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

termination of this Agreement.  Notwithstanding the foregoing, the foregoing fee
shall not be due and payable upon termination of this Agreement in connection
with any capital raising transaction by Parent resulting in gross proceeds at or
in excess of $25,000,000 on commercially reasonable terms, if Borrower and/or
any Related Company requests amendments, waivers or consent under any Loan
Document in order to permit such transaction and Lender does not provide such
requested amendments, waivers or consents.

 

Unused Line Fee:In the event, in any fiscal quarter (or portion thereof at the
beginning and end of the term hereof), the average daily principal balance of
the Loans and Ancillary Services Reserves outstanding during the month is less
than the Maximum Credit Limit, Borrower shall pay Lender an unused line fee in
an amount equal to 0.25% per annum on the difference between the Maximum Credit
Limit and the average daily principal balance of the Loans and Ancillary
Services Reserves outstanding during the fiscal quarter, which unused line fee
shall be computed and paid quarterly, in arrears, on the first day of the
following fiscal quarter and on termination of this Agreement.

 

 

4.  Maturity Date 

(Section 6.1): February 14, 2022.

 

5.  Financial Covenants 

(Section 5.1):Borrower shall cause Parent to comply with each of the following
covenants:

Minimum Liquidity:Borrower shall cause Parent to maintain Liquidity at all times
of not less than $15,000,000. 

As used herein, “Liquidity” means Parent’s consolidated cash and cash
equivalents plus Loans available hereunder.

Annualized

Recurring Revenue:Borrower shall cause Parent to maintain Annualized Recurring
Revenue of not less than the following amounts as of the following dates:  

Period

Minimum Annualized Recurring Revenue

March 31, 2019

[***]

June 20, 2019

[***]

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

September 30, 2019

[***]

December 31, 2019

[***]

End of each quarter thereafter

[***]



*For periods after December 31, 2019, the above covenants shall be determined as
follows:  On or before January 31, 2020, and January 31 in each succeeding year,
Parent shall submit to Lender projections for the period the following year, on
a quarterly basis, as approved by Parent’s Board of Directors, which shall
include projections of Annualized Recurring Revenue for such periods, and Lender
and Parent shall attempt to agree in writing on the amount of the minimum
Annualized Recurring Revenue which Parent shall be required to maintain for such
periods.  If for any reason Parent and Lender are not able to agree in writing
on the same, prior to February 14, 2020, or February 14 of any subsequent year,
then the minimum Annualized Recurring Revenue for the quarters in the following
year shall be determined by Lender, based on said projections, in Lender’s Good
Faith Business Judgment.

As used herein, [***].

 

 

6.  Reporting.

     (Section 5.3):

Borrower shall provide Lender with the following reports with respect to Parent,
all of which shall be on a consolidated basis (unless otherwise provided below)
and shall be in such form as Lender shall reasonably specify:

(a)



if requested by Lender, monthly accounts receivable agings and accounts payable
agings, aged by invoice date, within 30 days after the end of each month;

(b)



quarterly unaudited financial statements, as soon as available, and in any event
within 45 days after the end of each fiscal quarter of Parent;  

(c)



quarterly report as to Trailing Quarterly Subscription Revenue and Churn of
Borrower and Related Companies, with Borrowing Base certificate, within 30 days
after the end of each fiscal quarter of Parent;

(d)



annual operating budgets and financial projections (including income statements,
balance sheets and cash flow statements, by month) for each fiscal year of
Parent within thirty days after the commencement of such fiscal year of Parent,
approved by Parent’s board of directors;



CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

(e)



annual financial statements, as soon as available, and in any event within 180
days following the end of Parent's fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants of national
recognized standing;

(f)



each of the reports and financial statements in subsections (c) and (e) above
shall be accompanied by Compliance Certificates, in such form as Lender shall
reasonably specify, signed by the Chief Financial Officer of Borrower,
certifying that as of the end of such period no Default or Event of Default has
occurred and is continuing, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Lender shall reasonably request;

(g)



to the extent applicable, copies of all statements, reports and notices sent or
made available generally by Parent to its stockholders and all reports on Forms
10-K and 10-Q filed with the Securities and Exchange Commission;

(h)



promptly upon receipt, each management letter prepared by Parent’s independent
certified public accounting firm regarding Borrower’s management control
systems;

(i)



such budgets, sales projections, operating plans or other financial information
generally prepared by Parent and Borrower in the ordinary course of business as
Lender may reasonably request from time to time; and

(j)



within 45 days of the last day of each fiscal quarter, a report signed by
Parent, in form reasonably acceptable to Lender, listing any applications or
registrations that Borrower has made or filed in the United States of America in
respect of any Patents, Copyrights or Trademarks and the status of any
outstanding applications or registrations in the United States of America,
including but not limited to any subsequent ownership right of Parent in or to
any Trademark, Patent or Copyright not specified in exhibits to any Intellectual
Property Security Agreement delivered to Lender by Parent in connection with the
Loan Agreement.

Documents required to be delivered pursuant to clauses (b), (e) and (g) above
(to the extent any such documents are included in materials otherwise filed by
Parent with the Securities and Exchange Commission) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR).



CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

 

7.  Borrower Information:

 

Borrower represents and warrants that the information set forth in the Borrower
Information Certificates previously submitted to Lender (collectively, the
“Representations”) is true and correct as of the date hereof.

 

 

8.  ADDITIONAL PROVISIONS  

 

(a)



Subsidiaries.  Borrower represents and warrants that Parent has no
partially-owned or wholly-owned Subsidiaries which are not Borrowers hereunder,
except for Subsidiaries organized under the laws of a jurisdiction other than
the United States or any state or territory thereof or the District of Columbia
(“Foreign Subs”), which, at the date hereof, are as follows:

Talend Limited (a UK entity) (“Talend UK”);

Talend Beijing Technology Co., Ltd. (a China entity);

Talend KK (a Japan entity);

Talend Germany GmbH (a German entity);

Talend GmbH (a Switzerland entity);

Talend Ltd. (an Ireland entity);

Talend Limited (Canada) (a Canadian entity);

Talend Australia Pty (an Australian entity);

Talend Singapore Ptd. Ltd. (a Singapore entity);

Talend Netherland BV (a Netherlands entity);

Talend Italy S.R.L. (an Italian entity);

Talend Sweden AB (a Swedish entity);

Talend Spain, SL (a Spanish entity);

Talend Data Integration Services Private Limited (an Indian entity); and



CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

Restlet SAS (a French entity).

The Borrower further represents and warrants that Talend USA, Inc. does not do
business in California in a manner that requires it to be qualified to do
business in California.

(b)



Guaranties and Security Agreements.  Within 60 days after the date hereof,
Borrower shall comply with the following:  Borrower shall cause Parent and
Talend UK to each execute and deliver to Lender a Continuing Guaranty with
respect to all of the Obligations, and a Security Agreement granting Lender a
first-priority security interest in all of its assets (subject to “Permitted
Liens” as therein defined), in such form as shall be recommended by Lender’s
counsel in France and the UK, respectively, and as shall be reasonably
acceptable to Lender, together with certified resolutions or other evidence of
authority with respect to the execution and delivery of such Guaranty and
Security Agreement, and Parent and Talend UK shall execute and deliver such
other documents and take such actions as shall be reasonably necessary in order
to perfect Lender’s first-priority perfected security interest in such assets
(subject to “Permitted Liens”) or shall be reasonably recommended by Lender’s
counsel in France and the UK, respectively.  Throughout the term of the Loan
Agreement, Borrower shall cause such Guaranties and Security Agreements to
continue in full force and effect.    

(c)



Deposit Accounts. Borrower shall continue to maintain with Lender, and shall
cause the Parent to continue to maintain with Lender, all of its Deposit
Accounts and its primary investment accounts maintained in the United States
(other than (i) Deposit Accounts where the balance maintained in such accounts
will not exceed, for a period of more than two consecutive Business Days in any
month, $500,000 for any one account or $2,500,000 for all such accounts, and
(ii) Deposit Accounts securing obligations relating to letters of credit
constituting Permitted Indebtedness under clause (vii) of the definition
thereof). 

(d)



Foreign Assets.  Borrower covenants that (i) the total amount maintained by
Borrower in foreign bank accounts shall not, at any time, exceed $1,000,000, and
(ii) the total assets of Borrower located outside the United States (including
without limitation deposits in foreign bank accounts) combined shall not, at any
time, exceed $2,500,000 in the aggregate.  Borrower shall not permit any of the
assets of any of the Foreign Subs to

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

be subject to any security interest, lien or encumbrance (other than Permitted
Liens).  Borrower represents and warrants that neither it nor any Foreign Sub is
subject to any agreement with any other Person which would restrict Borrower’s
ability to cause a Foreign Sub to grant any security interest in, or lien or
encumbrance on, its assets  (other than Permitted Restrictions), and Borrower
agrees that neither it nor any Foreign Sub will in the future be subject to any
such agreement (other than Permitted Restrictions).

 [Signatures on Next Page]

 

 



CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

 

Borrower:

Talend, Inc.

 

/s/ Adam Meister

 

By Adam Meister_______   

Title CFO and Treasurer__

 

 

Lender:

PACIFIC WESTERN BANK

 

/s/ James Duncan

 

By James Duncan______________

Title SVP_____________________

Borrower:

Talend USA, Inc.

 

/s/ Adam Meister

 

By Adam Meister________   

Title CFO and Treasurer__

 

 

Borrower:

STITCH Inc.

 

/s/ Adam Meister

 

By Adam Meister_____ __  

Title Treasurer__________

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------